DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the updated surgical trajectory must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11-13 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 7-9 respectively.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is rejected because the specification, as originally filed, fails to disclose identifying, from intraoperative PS-OCT, regions of tissue exhibiting structural organization immediately proximal in relation the skeletal structure (emphasis added).  Examiner notes that the attachment points identified in a similar matter appear to have the same issue. Claims 5, 14 and 18 also appear to have the same issue(s).  Claim 1 also rejected because the specification, as originally filed, fails to disclose where a surgical trajectory is updated based on registering hyperspectral image data with pre-operative image data and used in combination with a procedure that registers intraoperative PS-OCT data via attachment points as claimed.  Claims 5, 14 and 18 appear to have the same issue.  Claim 1 is rejected because the specification, fails to disclose the combination of intraoperative PS-OCT, intraoperative hyperspectral imaging and identifying attachment points for updating a surgical trajectory in the same procedure/computer implemented method.  As best understood, the hyperspectral data would be used in a brain procedure where the attachment points via PS-OCT appear to be directed toward a knee procedure (e.g. Fig. 13).  Thus, one skilled in the art would not readily apricate that Applicant was in possession of the claimed invention in light of the specification as originally filed.  Claims 5, 14 and 18 appear to have the same issues.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because “the global vascular image data” lacks proper antecedent basis and the claim appears to be missing a step of acquiring/receiving such data.  Furthermore, it is unclear if the global vascular image data is part of the global preoperative image data previously set forth and/or if the preoperative image data of vascular structure is the global vascular image data.  Claim 1 is rejected because the limitation “immediately proximate” is a relative term which renders the claim indefinite. The term “immediately proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 5, 14 and 18 appear to have the same issue. Claim 1 is also rejected because it appears to be missing a step of acquiring/receiving a plan of a surgical trajectory in order to update it based on the registered hyperspectral image data with the preoperative image data of vascular structure.  Claim 1 is also rejected because it is unclear what is meant by the limitation “for navigating the selected regions of tissue”.  As best understood, the limitation should read “for navigating to the selected regions...”.  Claim 1 is also rejected because “the selected regions” lack proper antecedent basis and it is unclear what regions are trying to be navigated to.  Claim 1 is also rejected because it is unclear what is being navigated to the selected regions.  Claims 5, 14 and 18 appear to have similar issues.  Claim 5 is also rejected because it is unclear what “image data” is being referred to in the first identify step.  Claim 5 is also rejected because “said landmark skeletal sections” lacks proper antecedent basis.  Claim 17 is rejected because it depends on method claim 10.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0256504 to Moureau-Gaudry et al. "Moureau-Gaudry", in view of, NPL “The Application of Optical Coherence Tomography in Musculoskeletal Disease” to Rashidifard et al. “Rashidifard”, NPL “Polarization-sensitive optical coherence tomography based on polarization-maintaining fibers and frequency multiplexing” to Al-Qaisi et al. “Al-Qaisi”, NPL “Image Registration" to Perhavc and U.S. Publication No. 2009/0018437 to Cooke or Applicant’s admission of the prior art (AAPA).  
Note:  Rejection below is based on a best attempt to address the claimed subject matter in view of the various 35 U.S.C. 112 rejections above.  
With respect to Claims 1-2, 4-6, 8-10, 12-15 and 17-18,  Moureau-Gaudry discloses systems and methods for assisting cartilage diagnostic and therapeutic procedures including steps of acquiring and registering multi-modal, pre-operative and intra-operative image data (Abstract; Paragraph [0094]).  Moureau-Gaudry makes it clear that the pre-operative data is obtained from CT, MRI, bi-planar X-ray, or another imaging modality (Paragraph [0094]) wherein the intra-operative data is, for example, polarization sensitive-optical coherence tomography (PS-OCT) (Paragraphs [0064]-[0065]).  Examiner notes that the PS-OCT data is collected after exposing tissue in the anatomical part and includes "regions of tissue exhibiting structural organization in the vicinity of skeletal structure" in its broadest reasonable interpretation (e.g. similar field of view; FOV).  Moureau-Gaudry explains that the registered image data may be used to help plan for appropriate treatment (Paragraphs [0103], [0110], [0115], [0117] and [0120]).  Examiner notes that the plan may be verified (e.g. updated) merely by visualizing it on a screen.  
Nonetheless, Rashidifard teaches from within a similar field of endeavor with respect to PS-OCT where PS-OCT images depict bone/tissue exhibiting structural organization (e.g. ligament, tendon, cartilage, etc.) interfaces in order to assess, for example, the probability of successful attachment surgery (Pages 5-6).  Rashidifard explains that similar to articular cartilage and meniscus, tendons and ligaments have highly organized collagen structure and share similar properties of birefringence (Page 6).  Thus, PS-OCT images would "identify regions of tissue exhibiting structural organization in the vicinity of skeletal structure" and “attachment points of tissue exhibiting structural information to the skeletal structure" in its broadest reasonable interpretation (e.g. similar FOV).  Prior to the effective filing, it would have been obvious to one skilled in the art to have identified such areas of interest as described by Rashidifard as such a modification merely involves combining known prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Examiner notes that while Rashidifard does not expressly disclose blood vessels in the vicinity, those skilled in the art would have found it obvious to identify/distinguish blood vessels in the PS-OCT data if and when necessary.  For example, Al-Qaisi teaches from within a similar field of endeavor with respect to PS-OCT systems and methods where PS-OCT images include tendons and an artery (Fig. 4 and corresponding descriptions).  
Regarding the steps to geometrically correlate and registering based on landmarks, Moureau-Gaudry generally refers to image registration using known techniques (Paragraph [0094]) but does not specify that the registration step(s) include identifying tissue landmark positions of skeletal attachment points and a priori information of such attachment points as now claimed.  
Perhavc teaches from within a similar field of endeavor with respect to image registration techniques and methods that "A problem of aligning two or more different images of the same scene, acquired from different viewpoints, at different times and/or with different kind of imaging sensors, arises frequently in many research areas dealing with image processing or analysis.  The process of aligning the images and compensating for the differences caused by different acquisition conditions is called image registration” (Page 3) and “The implementation of each registration step has its typical problems that need to be considered. Features used for registration need to be frequently spread over the image and easily and robustly detectable. The detected feature sets in images being registered need to have enough common elements even when the overlap of imaged scenes is small, or when object occlusions occur. Furthermore, the features need to have accurate localization property and should be immune to expected image variations. The transformation model or search space should be chosen according to the a priori known information about the acquisition process and expected image variations as well” (Page 6).  Fig. 1 depicts a known image registration technique where a reference image (Fig. 1a or “global image") and a sensed image (Fig. 1b or “local image”) are overlaid or registered by applying a similarity transform.  

    PNG
    media_image1.png
    239
    763
    media_image1.png
    Greyscale

	In addition, Fig. 3 depicts an example of landmark-based registration where features of a sensed image (e.g. local image) are matched with a reference image (e.g. global image).   
	
    PNG
    media_image2.png
    311
    737
    media_image2.png
    Greyscale


Examiner notes that the registration described and depicted by Perhavc is considered to read on the claimed steps of identifying in a local image regions in the global image and using a priori information about the local region for geometrically correlating and registering the local image with a global (e.g. reference) image in its broadest reasonable interpretation.  
Moreover, while Perhavc's examples do not specifically refer to anatomical landmarks such as, for example, bone landmarks including tissue attachment points as claimed.  Mouraeu-Gaudry discloses where landmark points are used to morph the model with the patient's image data (Paragraphs [0101] and [0115]).  
Cooke teaches from within a similar field of endeavor with respect to medical imaging of skeletal structures (Abstract; Paragraphs [0001]-[0005]) where landmarks (e.g. constant features of bones and the articular entities of the linking joints) are identified in images (Paragraphs [0010] and [0024]).  Cooke makes it clear that conventional "landmarks" refer to anatomical features such as crests, ridges, tendons or ligament attachment sites and the like that can reliably and repeatedly located with precision on a bone from subject to subject (Paragraph [0025]).  
Alternatively, AAPA teaches that the insertion site, tendon-bone junctions and ligament-bone junctions are known as entheses and such landmarks are well known (Paragraph [0091] of PG-Publication).  
Thus, prior to the effective filing, it would have been obvious to a person skilled in the art to have modified the image registration described by Moureau-Gaudry to include conventional a priori anatomical information (e.g.  bone landmarks including tissue attachment points) as described by Perhavc and Cooke/AAPA in order to enhance the registration process.  Such a modification merely involves a simple substitution of one known image registration technique for another to yield predictable results (MPEP 2143).  

As for Claims 3, 7, 11 and 16, Moureau-Gaudry generally refers to using pre-operative MRI data as described above but fails to specify T1 MRI as claimed.  Rashidifard depicts (Figs. 7-8) T1 and T2 weighted MRI images of the knee.  
Prior to the effective filing it would have been obvious to a person skilled in the art to have modified the MRI imaging described by Moureau-Gaudry to be T1 weighted MRI as described by Rashidifard in order enhance the visualization of bone.  Such a modification merely involves a simple substitution of one known MRI sequence for anther to yield predictable results.  
Conclusion                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793